
	
		II
		Calendar No. 577
		112th CONGRESS
		2d Session
		S. 2326
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 27, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To designate the new United States courthouse in Buffalo,
		  New York, as the Robert H. Jackson United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse at 2 Niagara
			 Square, Buffalo, New York, shall be known and designated as the Robert H.
			 Jackson United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Robert H. Jackson United States Courthouse.
		
	
		December 27, 2012
		Reported without amendment
	
